Mr. Chief Justice Shepard
delivered the opinion of the Court:
The assignments of error are:
First, the court erred in holding that the declaration did not allege any actionable negligence on the part of the defendant.
*333Second, the court erred in holding that it is not negligence for the defendant, or its servants and agents, as alleged in the declaration, to wrongfully and negligently cause, allow, or permit the cars to be put in motion suddenly, without any warning whatever to the plaintiff, while she was with their knowledge upon the platform thereof, and in the act of proceeding or about to proceed to fix herself in a reasonably safe position.
It appears from the declaration that plaintiff had safely mounted the car platform, and was about to enter the door to obtain, as alleged, a place of safety. It is a matter of common knowledge that the conductor gives the signal to the motorman to start the car by ringing a bell. It is not the practice, nor is it his duty, to give each passenger personal notice that he is about to start the car. Nor is it his duty to see that passengers are seated before giving the signal to start. Sauvan v. Citizens’ Electric Street R. Co. 197 Mass. 176, 177, 83 N. E. 405; Saunders v. Boston Elev. R. Co. 216 Mass. 355, 103 N. E. 779 ; Martin v. Boston Elev. R. Co. 216 Mass. 361, 103 N. E. 828; Ottinger v. Detroit United R. Co. 166 Mich. 106, 107, 34 L.R.A. (N.S.) 225, 131 N. W. 528, Ann. Cas. 1912D, 578, 3 N. C. C. A. 323; Benoit v. Boston & N. Street R. Co. 216 Mass. 320, 103 N. E. 830; Sharp v. New Orleans City R. Co. 111 La. 395, 396, 100 Am. St. Rep. 488, 35 So. 614; Herbich v. North Jersey Street R. Co. 65 N. J. L. 381, 47 Atl. 427, 12 Am. Neg. Rep. 334; Boston Elev. R. Co. v. Smith, 23 L.R.A.(N.S.) 890, 94 C. C. A. 84, 168 Fed. 628.
If the plaintiff had alleged that the car was started while she was on the step and before safely reaching the platform; or had she alleged facts showing a condition that entitled her to unusual care or protection, the case would have been different. She did not fall from the step or platform. Metropolitan R. Co. v. Jones, 1 App. D. C. 200, 2 Am. Neg. Gas. 334; Anacostia & P. R. Co. v. Klein, 8 App. D. C. 75; Samuels v. Louisville Street R. Co. 151 Ky. 90, 151 S. W. 37.
It was not negligence to start the car suddenly. All starts are made suddenly after the .starting bell has been sounded. It is well understood by passengers accustomed to ride on electric *334cars that they start with a more or less sudden movement, and passengers may be said to assume that risk. Had the car been started with an unusally violent jerk or jolt the plaintiff conld, under leave of the court, have amended her declaration and so alleged. She failed to avail herself of the right.
It is a well-known fact that passengers stand inside the cars and on the platforms while the cars are in motion; and that this is not usually attended with danger. Unless, therefore, an injury results from some unusual jerk or swaying of the car, due to some act of negligence in its control, there can be no recovery. Capital Traction Co. v. Brown, 29 App. D. C. 475, 12 L.R.A. (N.S.) 831, 10 Ann. Gas. 813.
We are of the opinion that the court did not err in sustaining the demurrer and dismissing the action after plaintiff had declined to amend, and the judgment is affirmed with costs.

Affirmed.